EXECUTION VERSION

FIRST AMENDMENT
TO
CREDIT, SECURITY AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT, SECURITY AND GUARANTY AGREEMENT (“Amendment”) is
entered into as of December 22, 2016, by and among WWE STUDIOS FINANCE CORP., a
Delaware corporation  (the “Borrower”), the Guarantors (as defined in the Credit
Agreement (as defined below)) signatory hereto (the “Guarantors” and, together
with the Borrower, the “Credit Parties”), the Lenders (as defined in the Credit
Agreement) signatory hereto and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (as defined below) and L/C Issuer.

RECITALS

A. Borrower, the Guarantors party thereto, the Lenders party thereto, and Bank
of America, as Administrative Agent (in such capacity or any successor,
“Administrative Agent”) and L/C Issuer, have entered into that certain Credit,
Security and Guaranty Agreement dated as of May 13, 2015  (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), pursuant to which Administrative Agent and Lenders agreed
to provide certain financial accommodations to or for the benefit of Borrower
upon the terms and conditions set forth therein.  Capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Credit Agreement.

B. The Administrative Agent, the L/C Issuer, the Lenders party hereto
(constituting at least the Required Lenders) and the Credit Parties desire to
make certain amendments to the Credit Agreement, and the Administrative Agent,
the L/C Issuer, the Lenders party hereto and the Credit Parties are willing to
do so subject to the terms and conditions of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by each of the
parties hereto of their respective promises and obligations under the Credit
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Ratification of Credit Agreement and Other Loan Documents.  Except as
expressly modified by this Amendment, each of the Credit Parties hereby
acknowledges, confirms and ratifies all of the terms and conditions set forth
in, and all of its obligations under, the Credit Agreement and the other Loan
Documents to which it is a party.

2. Amendments to Credit Agreement. 

a. The definition of “Eurodollar Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

 

““Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) (or a comparable or
successor rate approved by the Administrative Agent), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided, that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate is less than zero, such rate shall be deemed zero for purposes
of this Agreement.”

b. The definition of “Specified Permitted Encumbrances” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

““Specified Permitted Encumbrances”  means (a) those Liens permitted under
Sections 7.01(b),  (f),  (i),  (o),  (p),  (t),  (u) and (v); (b) those Liens
permitted under Sections 7.01(j),  (k) and (l) but without the requirement of an
Interparty Agreement or intercreditor agreement until such time as any Credit
Party requests the inclusion of such Covered Picture in the Borrowing Base; and
(c) to the extent the Administrative Agent has agreed in writing to subordinate
its Liens in any of the Collateral to any such other Lien pursuant to the terms
of an Interparty Agreement or intercreditor agreement (or until such time as the
Administrative Agent requests an Interparty Agreement or intercreditor agreement
with respect thereto), those Liens permitted under Sections 7.01(h), (n) and
(s).”

c. The lead-in clause of Section 4.02 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“SECTION 4.02Conditions to Initial Credit Extension for Each Covered
Product.  The obligation of each Lender to honor the initial Request for Credit
Extension for each Covered Product is subject to those conditions precedent set
forth in Sections 4.02(a)(i) – (iii),  (iv)(1), (vi),  (viii),  (xii),  (xiii),
 



--------------------------------------------------------------------------------

 

(xiv),  (xvi),  4.02(b),  (c) and (e) below.  In addition to the foregoing, the
initial inclusion of a Covered Product in the Borrowing Base is subject to all
of the following conditions precedent:”

d. Section 4.02(a)(x) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(x) [Intentionally omitted];”

e. Section 4.02(a)(xv) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(xv) [Intentionally omitted];”

f. Section 6.09(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

﻿

“(a) the Credit Parties’ share of the Direct Negative Costs, Approved Foreign
Sales Agent fees and expenses, Licensing Intermediary fees and expenses,
residuals and Participations, in each case, in respect of Covered Products;
provided, that prior to using the proceeds of amounts on deposit in the
Operating Account to fund the foregoing amounts in connection with the
production or financing by the Credit Parties of any Covered Product, the
Administrative Agent shall have received (i) all of the documentation related to
such Covered Product as required by Sections 4.02(a)(i),  (xii) and (xiii);
(ii) documentation that sufficiently establishes, to the reasonable satisfaction
of the Administrative Agent, the applicable Credit Party’s ownership or rights
under license of sufficient rights in such Covered Product to grant the
Administrative Agent (for the benefit of the Secured Parties) the security
interests therein which are contemplated by this Agreement; and (iii) if such
Covered Product is subject to an Approved Co-Financing Agreement, a copy of the
then-existing Approved Co-Financing Agreement; provided further, that the Credit
Parties may use the proceeds of the Credit Extensions to fund the foregoing
amounts in connection with the production or financing by the Credit Parties of
Non-Covered Products up to an amount not to exceed $1,000,000 in the aggregate
hereunder during the Revolving Loan Period;”

g. Section 6.09(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(f)the payment of print and advertising costs and other distribution expenses
with respect to Covered Pictures if and only if (i) any such expense is a
non-cross-collateralized obligation relating only to the applicable Covered
Picture and is not recourse in any manner to any other Covered Product; and (ii)
based upon a pro forma Borrowing Base Certificate delivered to the
Administrative Agent no more than five (5) Business Days prior to the date on
which such payment is proposed to be made, the difference between (x) the
aggregate



--------------------------------------------------------------------------------

 

Borrowing Base as reflected in such Borrowing Base Certificate minus (y) the
then Outstanding Amount, prior to giving effect to the Loans drawn on the
applicable date under this clause (f), is no less than $5,000,000; provided,
that the aggregate unrecouped amount of print and advertising costs and other
distribution expenses that may be funded under this clause (f) at any given time
shall not exceed $5,000,000, without the approval of the Administrative Agent.”

h. Section 6.23 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 “SECTION 6.23Licensing Intermediaries.  To the extent a Credit Party retains a
Licensing Intermediary in connection with the distribution or other exploitation
of a Covered Product, no later than the initial inclusion in the Borrowing Base
for such Covered Product, cause such Licensing Intermediary to execute and
deliver to the Administrative Agent a Licensing Intermediary Security Agreement,
which such agreement shall in any event (i) grant to the Administrative Agent
(for the benefit of the Secured Parties) a first priority security interest in
any distribution or other exploitation rights with respect to such Covered
Product which are to be licensed to or through such Licensing Intermediary on
behalf of a Credit Party and in any proceeds thereof (including any letters of
credit) and (ii) include such Licensing Intermediary’s agreement to remit all
gross receipts with respect to such Covered Product that are received by such
Licensing Intermediary on behalf of a Credit Party, net of its customary fees
and expenses, to a Collection Account (or, to the extent necessary to facilitate
the transaction, a collection account in the name of such Credit Party at a bank
located in the jurisdiction of such Licensing Intermediary; provided, that such
Credit Party shall promptly transfer such amounts to a Collection Account) as
soon as practicable after its receipt thereof.”

i. Section 13.06 of the Credit Agreement is hereby amended to add at the end
thereof a new clause (h) reading in its entirety as follows:

“(h)MLPF&S Assignment.  The parties hereby agree that Merrill Lynch, Pierce,
Fenner & Smith Incorporated may, without notice to the Borrower, assign its
rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.”

3. Waiver and Consent.  Notwithstanding the applicable requirements set forth in
Section 4.02 of the Credit Agreement, the Lenders hereby consent to the Borrower
having made payments from the Operating Account prior to the Amendment Effective
Date to fund the Direct Negative Costs of the Covered Products listed on
Schedule 1 hereto; provided, that the Borrower shall satisfy all applicable
conditions set forth in Section 6.09(a) of the Credit Agreement, as amended
herein, with respect to each Covered Product listed on Schedule 1 hereto within
one hundred twenty (120) days



--------------------------------------------------------------------------------

 

following the Amendment Effective Date; it being understood that the Borrower
shall not be required to provide any additional documentation (other than as
required by Section 6.09(a) of the Credit Agreement) with respect to such
Covered Products listed on Schedule 1 hereto related to these past payments from
the Operating Account. 

4. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions precedent (the date upon
which all such conditions precedent shall have been satisfied, the “Amendment
Effective Date”):

a. receipt by Administrative Agent of a copy of this Amendment duly executed and
delivered by the Credit Parties, the L/C Issuer and the Required Lenders;

b. payment by the Borrower of all fees, charges and disbursements of outside
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced as of the Amendment Effective
Date; and

c. after giving effect to this Amendment, no Default or Event of Default shall
exist. 

5. Entire Agreement.  This Amendment, together with the Credit Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof.  This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.  Except as otherwise expressly modified herein, the Loan
Documents shall remain in full force and effect.

6. Representations and Warranties.  Each of the Credit Parties hereby represents
and warrants that, after giving effect to this Amendment, the representations
and warranties of the Credit Parties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in Sections 5.05(a) and (b) of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 6.01(a) and (b), respectively, of the
Credit Agreement) with the same effect as if made on and as of such date.

7. Miscellaneous.

a. Counterparts.  This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart thereof.



--------------------------------------------------------------------------------

 

b. Headings.  Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

c. Governing Law.  In all respects, including all matters of construction,
validity or performance, this Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

d. Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, waiver of venue, service of process and waiver of jury trial
provisions set forth in Sections 13.14(b) through 13.14(e) of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

e. Effect.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and upon the effectiveness of this Amendment, from and after
the date hereof, each reference in the Credit Agreement to “this Credit
Agreement,” “hereunder,” “hereof” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby and each reference in the
other Loan Documents to the Credit Agreement, “thereunder,” “thereof,” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.

f. No Waiver or Representation as to Additional Accommodations.  In agreeing to
make the amendments set forth herein, none of Administrative Agent, L/C Issuer
or any Lender makes any representation whatsoever that it will make any further
or additional accommodations to or for the benefit of Borrower.  Except as
expressly provided in Sections  2 and 3 of this Amendment, the execution,
delivery, and effectiveness of this Amendment shall not (i) limit, impair,
constitute a waiver of, or otherwise affect any right, power, or remedy of
Administrative Agent, L/C Issuer or any Lender under the Credit Agreement or any
other Loan Document, (ii) impose any obligation on Administrative Agent, L/C
Issuer or any Lender to defer the enforcement of its powers, rights and
privileges under the Credit Agreement or any other Loan Document,
(iii) constitute a waiver of any provision in the Credit Agreement or in any of
the other Loan Documents, or (iv) alter, modify, amend, or in any way affect any
of the terms, conditions, obligations, covenants, or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

g. Conflict of Terms.  In the event of any inconsistency between the provisions
of this Amendment and any provision of the Credit Agreement, the terms and
provisions of this Amendment shall govern and control.

h. Expenses.  The Borrower agrees to pay all reasonable out of pocket expenses
of the Administrative Agent incurred in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment to Credit, Security and Guaranty
Agreement has been duly executed as of the date first written above.

﻿

WWE STUDIOS FINANCE CORP.,
as Borrower

﻿

﻿

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

Name:

Mark Kowal

﻿

 

Title:

Chief Accounting Officer and

﻿

 

 

Senior Vice President, Controller

﻿

 

 

 

﻿

 

 

 

﻿





 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

﻿

﻿

 

 

 

 

﻿

 

By:

/s/ SHARAD C BHATT

 

﻿

 

Name:

Sharad C Bhatt

﻿

 

Title:

Senior Vice President

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

 

BANK OF AMERICA, N.A.,

as a Lender and as L/C Issuer

﻿

﻿

 

 

 

 

﻿

 

By:

/s/ SHARAD C BHATT

 

﻿

 

Name:

Sharad C Bhatt

﻿

 

Title:

Senior Vice President

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

﻿

Countdown

Interrogation

Eliminators

Marine 5

Brother’s Blood

Surf’s Up 2



 

--------------------------------------------------------------------------------